Citation Nr: 1000115	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1986 to January 
1990.  The Veteran also had an earlier five year and three 
month period of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record does not show the Veteran was diagnosed as having 
PTSD at any time during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence 
of record does not show that at any time during the pendency 
of the appeal the Veteran's hypertension is manifested by 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2009).

2.  The Veteran does not meet the criteria for a rating in 
excess of 10 percent for hypertension at any time during the 
pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.104, Diagnostic 
Code 7101 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in March 
2006, April 2006, and September 2006, prior to the October 
2006 rating decision, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice in accordance with the United 
States Court of Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, 
even if the Veteran was not provided with adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that this 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims after reading the above letters as well as the October 
2006 rating decision and January 2007 statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, 
the Board finds that there can be no prejudice to the Veteran 
due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, 
as here, none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
files all identified and available service and post-service 
treatment records.  

As to VA's obligation to help the Veteran verify his PTSD 
stressors and provide the claimant with a VA examination, the 
Board finds that VA adjudication of the current appeal may go 
forward without such help because, for the reasons explained 
below, the claimant does not have a diagnosis of PTSD and 
without such a diagnosis any stressor development would be 
futile and VA has not obligation to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) 
(holding that if the evidence of record does not establish 
that the Veteran suffered an event, injury, or disease in 
service, no reasonable possibility exists that providing a 
medical examination or obtaining a medical opinion would 
substantiate the claim and therefore VA does not have an 
obligation to provide the claimant with such an examination 
or obtain an opinion because "a medical examination or 
opinion generally could not fill the gap left by the other 
evidence in establishing a service connection."); Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is 
not required to accept a medical opinion that is based on the 
Veteran's recitation of medical history); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

As to the claim for an increased rating for hypertension, the 
Veteran was provided a VA examination in July 2006.  
Moreover, the Board finds that this examination is adequate 
to adjudicate the claim because it took place after a review 
of the record on appeal, an examination of the claimant, and 
the examiner provided an opinion as to the severity of the 
claimant's hypertension which allows VA to rate the 
disability under all applicable rating criteria.  See 
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 
(2007).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claim

The Veteran contends that he has PTSD due to his military 
service including his shooting and killing a North Korean 
commando who was trying to illegally cross the DMZ into South 
Korea in August 1983.  It is also requested that the Veteran 
be afforded the benefit of the doubt.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b). 

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran 's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  

While the Veteran was not provided notice of this change in 
law, the Board finds this lack of notice harmless error 
because the change is more favorable to the claimant and 
could only be of help to him in establishing his claim.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
Veteran's testimony as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, at 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Initially, the Board will look to see if the record contains 
a diagnosis of PTSD.  38 C.F.R. § 3.304(f).  In this regard, 
while a February 1989 service treatment records showed the 
Veteran's treatment for anxiety, they are negative for a 
diagnosis of PTSD.  Similarly, while a July 2004 VA treatment 
record noted that the Veteran's PTSD screening was positive 
and a June 2006 private treatment record noted a history of 
PTSD, the post-service record is also negative for a 
confirmed diagnosis of PTSD.  The Board's conclusion that the 
Veteran does not have a confirmed diagnosis of PTSD is 
further supported by the fact that the subsequent September 
2005 VA screening for PTSD was negative and other subsequent 
VA psychiatric treatment records are also negative for PTSD.  
Instead, these records show his complaints and treatment for 
an adjustment disorder with depressed mood or depression.   

Furthermore, while the Veteran and his representative as lay 
persons are competent to report on the claimant's symptoms 
because this requires only personal knowledge as it comes to 
them through there senses, they are not competent to provide 
a diagnosis of PTSD because such an opinion requires medical 
expertise which they do not have.  See Davidson, supra; 
Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, 
supra.

Therefore, since a condition precedent for establishing 
service connection is the Veteran being diagnosed with the 
claimed disease process when filing the claim or at any time 
during the pendency of his appeal and the record does not 
show the claimant actually being diagnosed with PTSD at any 
time during the pendency, only testing positive to a 
screening with a subsequent screening being negative and 
reporting a history of PTSD, entitlement to service 
connection for PTSD must be denied.  See 38 U.S.C.A. §§ 1131, 
38 C.F.R. §§ 3.303; 3.304(f); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein); also see McClain, supra; Hickson, supra.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Increased Rating Claim

The Veteran contends that his hypertension is more severe 
than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Historically, a June 1996 rating decision granted service 
connection for hypertension and rated it as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 20 percent 
evaluation is only warranted for hypertension if it is 
manifested by diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more. 

With the above criteria in mind, the Board notes that the 
record which includes VA treatment records dating from July 
2004 to October 2005, private treatment records dated from 
March 2006 to September 2006, a VA examination dated in July 
2006, and the Veteran's self-reported history of his of blood 
pressure readings for September 2006, do not at any time show 
his hypertension being manifested by diastolic pressure 110 
or more or systolic pressure 200 or more, much less it being 
"predominantly" more.  In fact, at the time of the July 
2006 VA hypertension examination, his blood pressure was 
130/82, 125/96, and 126/81.  Moreover, not only did the 
records never show a diastolic pressure of 110 or more or a 
systolic pressure of 200 or more, but at its worst the 
Veteran's self reported history for September 2006 show his 
blood pressure readings were 140's over 80's to 90's.  
Accordingly, an increased rating for hypertension is not 
warranted under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
This is true throughout the period of time during which his 
claim has been pending and therefore consideration of staged 
ratings are not warranted.  Hart, supra.

The Board will next considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  However, the evidence does not reflect 
that the Veteran's hypertension caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation) or required frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Therefore, 
the Board concludes the criteria for submission for extra-
schedular consideration are not met.  See 38 C.F.R. 
§ 3.321(b)(1);Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, the Veteran is credible to report 
on what he sees and feels and others are credible to report 
on what they can see.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  For example, the Veteran is 
competent to report that he feels weak or dizzy.  However, 
neither is competent to report that the Veteran's 
hypertension is manifested by diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more because such opinions require medical expertise 
which they have not been shown to have and these types of 
findings are not readily observable by a lay person.  Id.

In adjudicating the current appeal for an increased rating 
the Board has also not overlooked the Court's recent holding 
in Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) 
(per curiam) (holding that claims for higher evaluations also 
include a claim for a total rating based on individual 
unemployability (TDIU) when the appellant claims he is unable 
to work due to a service connected disability).  However, the 
Board finds that Rice is not applicable to the current appeal 
because the Veteran has never claimed that his service 
connected hypertension prevents him from obtaining and/or 
maintaining employment.  Therefore, the Board finds that the 
current decision need not consider whether the Veteran meets 
the criteria for a TDIU.



The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
for increased rating for hypertension must be denied.


ORDER

Service connection for PTSD is denied.

An increased disability rating for hypertension is denied at 
all times during the pendency of the appeal.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


